MEMORANDUM **
Felipe de Jesus Ramos-Ruiz, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) denying his application for cancellation of removal. The BIA had concluded that Ramos-Ruiz failed to establish “exceptional and extremely unusual hardship.” 8 U.S.C. § 1229b(b)(l)(D). We lack jurisdiction to review this discretionary decision by the Attorney General and dismiss the petition. See 8 U.S.C. § 1252(a)(2)(B)®; Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir .2003).
Similarly, we lack jurisdiction to review Ramos-Ruiz’s claim that the BIA violated his procedural due process rights. Ramos-Ruiz failed to exhaust that claim by either requesting the BIA to rehear his appeal with new counsel or attempting to move the BIA to reopen. Accordingly, 8 U.S.C. § 1252(d)(1) bars us from reaching the merits of this procedural due process claim not raised in administrative proceedings before the BIA. Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.